DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

This office action is in response to the remarks filed on 01/25/2021. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 7-14, 17-19, 22 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Isurin et al. [US 9906169 B1 - see Abstract; col. 1, line 21 to line 31; col. 3, line 60 to col. 4, line 44].
1.   Isurin et al. [US 9906169 B1] discloses [Fig. 4-7], An inverter comprising:
a DC-DC converter (as 400) on an input side of the inverter, the DC-DC converter having three output voltage levels (a, b, 302); and
an inverter element (500) having at least three input voltage levels (as a, b, 302), the inverter element being electrically connected to the DC-DC converter,
wherein the DC-DC converter on the input side comprises an inverting DC-DC converter and a non-inverting DC-DC converter, wherein the non-inverting DC-DC converter comprises a boost converter, the inverting DC-DC converter comprises a buck-boost converter, or a combination thereof, and wherein the non-inverting DC-DC converter and the inverting DC-DC converter are jointly fed in parallel by a DC voltage. (see Abstract; col. 3 line 60 to col. 4 line 44)

(see col. 1 line 21 to line 31)

7.    Isurin et al. [US 9906169 B1] discloses [Fig. 4-7], wherein inputs of the inverting DC-DC converter and the non-inverting DC-DC converter are fed such that the inputs have different polarities and in particular an equal magnitude. (as input of e.g., solar panel, see col. 1 line 21 to line 31)

8.    Isurin et al. [US 9906169 B1] discloses [Fig. 4-7], wherein inputs of the inverting DC-DC converter and the non-inverting DC-DC converter are fed such that the inputs have an equal magnitude. (as input of e.g., solar panel, see col. 1 line 21 to line 31)

10.    Isurin et al. [US 9906169 B1] discloses [Fig. 4-7], wherein the inverter element includes three phase legs for three-phase output voltages (as three sets of diode/switch legs), each of the three phase legs being feedable with three input voltage levels of the at least three input voltage levels.

11.    Isurin et al. [US 9906169 B1] discloses [Fig. 4-7], wherein the three phase legs are configured in or with the ANPC type, NPC type, or 3L-T type. (via 302 as commonly connected to mid-point of each leg)

12.    Isurin et al. [US 9906169 B1] discloses [Fig. 4-7], wherein the inverter element is an extended-ANPC type. (as via controlled switching)

13.    Isurin et al. [US 9906169 B1] discloses [Fig. 4-7], further comprising two DC link capacitors that isolate the three output voltage levels of the DC-DC converter from one another (as capacitors at a, b).

14.    Isurin et al. [US 9906169 B1] discloses [Fig. 4-7], A photovoltaic installation comprising: a micro-photovoltaic inverter (see col. 1 line 21 to line 31) including an inverter (500), the inverter including: a DC-DC converter (400) on an input side of the inverter, the DC-DC converter having three output voltage levels; and an inverter element (as input portion (or element)) having at least three input voltage levels (as a, b, 302), the inverter element being electrically connected to the DC-DC converter, wherein the DC-DC converter on the input side comprises an inverting DC-DC converter and a non-inverting DC-DC converter, and wherein inputs of the non-inverting DC-DC converter and the inverting DC-DC converter are jointly fed in parallel by a DC voltage. (see Abstract; col. 3 line 60 to col. 4 line 44)

17.    Isurin et al. [US 9906169 B1] discloses [Fig. 4-7], wherein the inputs of the inverting DC-DC converter and the non-inverting DC-DC converter are fed such (as input of e.g., solar panel, see col. 1 line 21 to line 31)

18.    (Previously Presented) wherein the inputs of the inverting DC-DC converter and the non-inverting DC-DC converter are fed such that the inputs have an equal magnitude. (as input of e.g., solar panel, see col. 1 line 21 to line 31)

19.    Isurin et al. [US 9906169 B1] discloses [Fig. 4-7], The photovoltaic installation of claim 14, wherein the non-inverting DC-DC converter comprises a boost converter, the inverting DC-DC converter comprises a buck-boost converter, or a combination thereof. (see Fig. 4)

22.    Isurin et al. [US 9906169 B1] discloses [Fig. 4-7], wherein the non-inverting DC-DC converter and the inverting DC-DC converter operate in an interleaved clocking mode. (as mode of operational switching with coupled inductors)


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1,148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art. 
2. Ascertaining the differences between the prior art and the claims at issue. 
3. Resolving the level of ordinary skill in the pertinent art. 
4. Considering objective evidence present in the application indicating obviousness or nonobviousness. 
 
Claim(s) 4-6, 16, 20 are rejected under 35 U.S.C. 103 as being unpatentable over [US 9906169 B1 - see Abstract; col. 1, line 21 to line 31; col. 3, line 60 to col. 4, line 44]..
Regarding Claims 4-6.    Isurin fails to disclose, wherein the inverting DC-DC converter and the non-inverting DC-DC converter are configured for output voltages that differ from one another by not more than twenty percent.; and 5.    Isurin fails to disclose, wherein the inverting DC-DC converter and the non-inverting DC-DC converter are configured for output voltages that differ from one another by not more than three percent.; and 6.    Isurin fails to disclose, wherein the inverting DC-DC converter and the non-inverting DC-DC converter are configured for output voltages that differ from one another by not more than 0.5 percent.

The combination relied upon discloses the claimed invention except for output voltages that differ from one another by not more than twenty percent, three percent and 0.5 percent.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate these ranges, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  

16.    Isurin fails to disclose, wherein the inverting DC-DC converter and the non-inverting DC-DC converter are configured for output voltages that differ from one another by not more than twenty percent.

The combination relied upon discloses the claimed invention except for output voltages that differ from one another by not more than twenty percent.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate this range, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the In re Aller, 105 USPQ 233.  

20.    Isurin et al. [US 9906169 B1] discloses [Fig. 4-7], An inverter comprising:
a DC-DC converter (400) on an input side of the inverter, the DC-DC converter having three output voltage levels; and an inverter element (as input portion (or element)) having at least three input voltage levels (as a, b, 302), the inverter element being electrically connected to the DC-DC converter,
wherein the DC-DC converter on the input side comprises an inverting DC-DC converter and a non-inverting DC-DC converter, and wherein the inverting DC-DC converter and the non-inverting DC-DC converter are configured for output voltages. (see Abstract; col. 3 line 60 to col. 4 line 44)

Isurin fails to disclose, the output voltages that differ from one another by not more than twenty percent.

The combination relied upon discloses the claimed invention except for output voltages that differ from one another by not more than twenty percent.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate this range, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  


Conclusion
Response to Arguments
Applicant’s arguments, have been fully considered and are persuasive.  The Finality of the last action has been withdrawn. 

Examiner's Note(s)
Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative 

Additionally, in the event that other prior art is provided and made of record by the Examiner, as being relevant or pertinent to applicant's disclosure but not relied upon. The references are provided for the convenience of the applicant.  The Examiner request that the references be considered in any subsequent amendments, as they are also representative of the teaches of the art and may apply to the specific limitations of any newly amended claim(s)

It is respectfully requested from the applicant in preparing amendments or responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art and/or disclosed by the Examiner.
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied upon in order to ensure proper interpretation of the newly added limitations and to verify/ascertain the metes and bounds of the claimed invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY E. LEE III whose telephone number is (571)270-1525.  The examiner can normally be reached on 7:30a-5:00p (M-TH).

If attempts to reach the Examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on (571) 272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HENRY E LEE III/Examiner, Art Unit 2838